 Exhibit 10.1

 

 

Execution Copy

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this "Agreement") is entered into as of August 14, 2013,
by and among Firstbank Corporation, a Michigan corporation ("Firstbank"), and
each of the shareholders listed on Schedule A to this Agreement (individually, a
"Shareholder" and together, the "Shareholders").

 

RECITALS

 

Mercantile Bank Corporation ("Mercantile") and Firstbank propose to enter into
an Agreement and Plan of Merger, dated as of the date of this Agreement (the
"Merger Agreement"), pursuant to which Firstbank will merge with and into
Mercantile (the "Merger"). As an inducement to Firstbank's willingness to enter
into the Merger Agreement, each of the Shareholders is entering into this
Agreement. Each Shareholder is the beneficial owner (within the meaning of Rule
13d-3 of the Exchange Act) of such number of shares of the outstanding common
stock, no par value, of Mercantile ("Mercantile Common Stock") as is indicated
next to each Shareholder's name on Schedule A of this Agreement (the "Subject
Shares"). Capitalized terms used in this Agreement but not defined have the
meanings defined in the Merger Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

1.     Agreement to Retain Subject Shares.

 

(a)     Transfer. (1) Except as contemplated by this Agreement or the Merger
Agreement, during the period beginning on the date of this Agreement and ending
on the earlier to occur of (A) the Effective Time and (B) the Expiration Date,
each Shareholder agrees not to, directly or indirectly, sell, transfer, exchange
or otherwise dispose of any of such Shareholder's Subject Shares, and (2) each
Shareholder agrees not to, directly or indirectly, grant any proxies or powers
of attorney, deposit any of such Shareholder's Subject Shares into a voting
trust or enter into a voting agreement with respect to any of such Shareholder's
Subject Shares which is inconsistent with this Agreement. "Expiration Date"
means the date of termination of the Merger Agreement in accordance with its
terms.

 

(b)     Permitted Transfers. This Agreement does not prohibit a transfer of each
Shareholder's Subject Shares to any family member, trust for the benefit of any
family member or charitable organization to which contributions are deductible
for federal income tax, estate, or gift purposes so long as the assignee or
transferee agrees to be bound by the terms of this Agreement.

 

(c)     Subject Shares. Each Shareholder agrees that any shares of Mercantile
Common Stock that such Shareholder purchases or otherwise acquires beneficial
ownership of after the date of this Agreement shall be considered "Subject
Shares" subject to the terms and conditions of this Agreement. Any shares of
Mercantile Common Stock held by any Shareholder, or over which any Shareholder
has the power to vote, as a trustee or otherwise in a fiduciary capacity shall
not be subject to this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

Execution Copy

 

 

2.     Agreement to Vote Subject Shares; Solicitation.

 

(a)     At every meeting of the shareholders of Mercantile called with respect
to any of the following, and at every adjournment of such meeting, each
Shareholder shall be present at such meeting (in person or by proxy) and shall
vote or consent all of such Shareholder's Subject Shares (1) in favor of the
Mercantile Shareholder Approval, (2) against any action, proposal, transaction
or agreement that would result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of Mercantile
contained in the Merger Agreement or of the Shareholders contained in this
Agreement, and (3) against the following actions or proposals: (A) any
Mercantile Takeover Proposal (other than the Merger) or any proposal in
opposition to approval of the Merger Agreement or in competition with or
materially inconsistent with the Merger Agreement; (B) any change in the persons
who constitute the Mercantile Board of Directors; (C) any material change in the
present capitalization of Mercantile or any amendment of the articles of
incorporation or bylaws of Mercantile; or (D) any other action or proposal
involving Mercantile or any subsidiary of Mercantile that is intended, or could
reasonably be expected, to prevent, impede, or interfere with the transactions
contemplated by the Merger Agreement or could reasonably be expected to result
in any of the conditions to Mercantile's obligations under the Merger Agreement
not being fulfilled.

 

(b)     Each Shareholder agrees that, during the term of this Agreement, except
as permitted under the Merger Agreement in his or her capacity as a director of
Mercantile, such Shareholder shall not, directly or indirectly, (1) solicit,
initiate, facilitate or encourage (including by way of furnishing non-public
information) any inquiries regarding, or the making of any proposal or offer
that constitutes, or could reasonably be expected to lead to, a Mercantile
Takeover Proposal, or (2) engage or enter into, continue or otherwise
participate in any discussions or negotiations regarding, or furnish to any
other Person material non-public information in connection with any Mercantile
Takeover Proposal, or otherwise cooperate with or assist or participate in, or
encourage or knowingly facilitate any such inquiries, proposals, discussions or
negotiations or any effort or attempt to make a Mercantile Takeover Proposal.

 

3.     Termination. This Agreement shall terminate and have no further force and
effect as of the earlier to occur of (a) the Effective Time and (b) the
Expiration Date.

 

4.     Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary, (a) each Shareholder makes no agreement or understanding under this
Agreement in any capacity other than in such Shareholder's capacity as a
beneficial owner of such Shareholder's Subject Shares, (b) nothing in this
Agreement shall be construed to limit or affect any action or inaction by each
Shareholder acting in his or her capacity as a director or fiduciary of
Mercantile, (c) each Shareholder shall have no liability to Firstbank or any of
its Affiliates under this Agreement as a result of any action or inaction by
such Shareholder acting in his capacity as a director or fiduciary of
Mercantile, and (d) each Shareholder shall have no liability for the action or
inaction of any other Shareholder.

 

 
 

--------------------------------------------------------------------------------

 

 

Execution Copy

 

 

5.     Miscellaneous.

 

(a)     Amendments and Waivers. Any term of this Agreement may be amended or
waived with the written consent of the parties or their respective successors
and assigns.

 

(b)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

(c)     Specific Performance. Each of the parties to this Agreement recognizes
and acknowledges that a breach of any covenants or agreements contained in this
Agreement will cause Firstbank to sustain damages for which they would not have
an adequate remedy at law for money damages, and therefore each of the parties
to this Agreement agrees that in the event of any such breach Firstbank shall be
entitled to the remedy of specific performance of such covenants and agreements
and injunctive and other equitable relief in addition to any other remedy to
which they may be entitled, at law or in equity.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
 

--------------------------------------------------------------------------------

 

 

Execution Copy

 

 

Firstbank and each of the following Shareholders have executed this Agreement as
of the date first above written.

 

FIRSTBANK CORPORATION

 

 

By:           /s/ Thomas R. Sullivan     
     Name:    Thomas R. Sullivan
     Title:      President and Chief

                    Executive Officer

 

SHAREHOLDERS

 

          /s/ Kirk J. Agerson                  
     Name:     Kirk J. Agerson
          

 

          /s/ David M. Cassard              
     Name:     David M. Cassard
          

 

          /s/ Edward J. Clark                     
     Name:     Edward J. Clark
          

 

          /s/ John F. Donnelly                
     Name:     John F. Donnelly
          

 

          /s/ Michael D. Faas                  
     Name:     Michael D. Faas
          

 

          /s/ Doyle A. Hayes                  
     Name:     Doyle A. Hayes

   

 

          /s/ Susan K. Jones                   
     Name:     Susan K. Jones

 

 

 

[Signature Page to Mercantile Voting Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

Execution Copy

 

  

 

          /s/ Robert B. Kaminski, Jr.                    
     Name:     Robert B. Kaminski, Jr.

 

          /s/ Calvin D. Murdock                            
     Name:     Calvin D. Murdock

 

          /s/ Michael H. Price                              
     Name:     Michael H. Price

 

         /s/ Timothy O. Schad                 

     Name:      Timothy O. Schad

 

 

 

 

[Signature Page to Mercantile Voting Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 Execution Copy





 



SCHEDULE A

 

Ownership of Subject Shares

 



Shareholder Name

 

Number of Subject Shares

     

Kirk J. Agerson

 

2,205

David M. Cassard

 

21,034

Edward J. Clark

 

46,740

John F. Donnelly

 

2,200

Michael D. Faas

 

12,700

Doyle A. Hayes

 

10,059

Susan K. Jones

 

9,035

Robert B. Kaminski, Jr.

 

58,960

Calvin D. Murdock

 

29,104

Michael H. Price

 

104,292

Timothy O. Schad

 

12,025



 

 